Name: COMMISSION REGULATION (EC) No 2904/95 of 15 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16. 12. 95 EN Official Journal of the European Communities No L 304/33 COMMISSION REGULATION (EC) No 2904/95 of 15 December 1995 establishing the standard import values for determining die entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1 740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. I1) OJ No L 167, 18 . 7. 1995, p. 10 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 304/34 EN Official Journal of the European Communities 16. 12. 95 ANNEX to the Commission Regulation of 15 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 45 052 47,2 0805 30 40 052 77,4 060 80,2 388 67,5 064 59,6 400 73,2 066 41,7 068 512 54,8623 204 106,4 520 66,5 208 44,0 524 100,8 212 117,9 528 94,7 624 138,1 600 73,2 999 77,5 624 78,0 0707 00 40 052 053 77,6 166,9 0808 10 92, 0808 10 94, 999 76,2 060 61,0 0808 10 98 052 80,2 066 53,8 064 78,6 068 60,4 388 39,2 204 49,1 400 81,4 624 115,9 999 83,5 404 57,9 0709 10 40 220 244,5 508 68,4 999 244,5 512 51,2 0709 90 79 052 175,9 524 57,4 204 77,5 528 48,0 624 172,6 728 95,7 999 142,0 800 78,0 0805 10 61 , 0805 10 65, 052 44,3 804 21,0 0805 10 69 204 52,5 999 63,1 388 40,5 0808 20 67 052 143,7 600 58,4 064 76,3 624 48,0 388 79,6 999 48,7 400 83,7 0805 20 31 204 80,7 512 89,7 624 79,7 528 84,1 999 80,2 624 79,0 0805 20 33, 0805 20 35, 728 115,40805 20 37, 0805 20 39 052 59,0 464 sip 800 55,8 624 77,2 804 112,9 999 63,0 l 999 92,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code *999 stands for 'of other origin .